         Case 2:12-md-02323-AB Document 11432 Filed 07/08/21 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: NATIONAL FOOTBALL                           No. 12-md-2323 (AB)
 LEAGUE PLAYERS’ CONCUSSION
 INJURY LITIGATION                                  MDL No. 2323

 ________________________

 THIS DOCUMENT RELATES TO:                          NOTICE OF WITHDRAWAL
                                                    OF APPEARANCE

  Art Monk, et al.
 v. National Football League et al.
 No. 2:12-cv-03533-AB



As to Plaintiff JEFFREY WALKER Only


                      NOTICE OF WITHDRAWAL OF APPEARANCE


TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

       Jason E. Luckasevic of Goldberg, Persky & White, P.C., Elissa D. Miller, solely in her

capacity as Bankruptcy Trustee for Girardi Keese, and Herman J. Russomanno and Robert J.

Borello of Russomanno & Borello, P.A. hereby withdraw their appearance as attorneys of record

for Plaintiff JEFFREY WALKER only in the above-referenced case.


Dated: July 8, 2021                       Respectfully submitted,

                                          GOLDBERG, PERSKY & WHITE, P.C.

                                          By: s/ Jason E. Luckasevic
                                          Jason E. Luckasevic, Esquire
                                          (PA Bar No. 85557)
                                          11 Stanwix Street, Suite 1800
                                          Pittsburgh, PA 15222
                                          Telephone: (412) 471-3980
                                          jluckasevic@gpwlaw.com
                                          Counsel for Plaintiff
         Case 2:12-md-02323-AB Document 11432 Filed 07/08/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 8,2021 the foregoing Notice of Withdrawal of Appearance

was electronically filed. Notification of this filing will be sent to all parties via the Court’s

CM/ECF system.




                                            GOLDBERG, PERSKY & WHITE, P.C.

                                            By: s/ Jason E. Luckasevic
